Order extending time of sale affirmed, with ten dollars costs and disbursements, payable out of the estate of Mary E. Jones, deceased, to respondents appearing and filing briefs. No opinion. Kapper, Hagarty and Seeger, JJ., concur; Lazansky, P. J., and Carswell, J., dissent and vote for reversal, with the following memorandum: The judgment of the Special Term, affirmed by this court, directed the sale by the executors and trustees of certain properties under and pursuant to paragraph “ Nineteenth ” of the last will and testament of Mary E. Jones, deceased. One of the issues tried and determined in the case was, What was a reasonable time within which the mandatory direction for a sale should be exercised? The court decided that the power should be exercised on or before January 1, 1923. Although the judgment provided that any of the parties might apply at the foot of the judgment for other and further relief, the court was not warranted in modifying this judgment as was here done. It had no jurisdiction so to do. (Herpe v. Herpe, 225 N. Y. 323:) The case is different from one in which, in consequence of the judgment, the court names a time within which the directions thereof should be performed.